     Case 1:17-cv-00436-DAD-GSA Document 77 Filed 04/30/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
      LARRY SMITH,                                    1:17-cv-00436-DAD-GSA (PC)
12
                        Plaintiff,                    ORDER GRANTING PLAINTIFF’S
13                                                    MOTION TO EXTEND TIME
             v.                                       (ECF No. 74.)
14                                                    ORDER DENYING PLAINTIFF’S
      J. GONZALES, et al.,
                                                      REQUEST FOR COPIES
15                                                    (ECF No. 75.)
                        Defendants.
16                                                    ORDER GRANTING DEFENDANTS’
                                                      MOTION TO MODIFY SCHEDULING
17                                                    ORDER
                                                      (ECF No. 76.)
18
                                                      ORDER EXTENDING DEADLINES FOR
19                                                    ALL PARTIES
20                                                    New discovery deadline:               07/20/20
21                                                    New dispositive motions deadline: 09/20/20
22

23

24   I.     BACKGROUND
25          Plaintiff is a prisoner proceeding pro se and in forma pauperis with this civil rights action
26   pursuant to 42 U.S.C. § 1983. On April 27, 2020, Plaintiff filed a motion for extension of time
27   and a request for copies of documents. (ECF Nos. 74, 75.) On April 28, 2020, Defendants filed a
28   motion to modify the court’s Scheduling Order. (ECF No. 76.)
                                                     1
     Case 1:17-cv-00436-DAD-GSA Document 77 Filed 04/30/20 Page 2 of 4

 1
     II.    PLAINTIFF’S REQUESTS
 2
            Plaintiff requests a ten-day extension of time to meet the court’s deadline for serving
 3
     responses to discovery requests. Plaintiff also requests copies of the documents he submitted to
 4
     the court. Plaintiff asserts that he does not have access to the law library or his legal records.
 5
            Good cause appearing, Plaintiff’s motion shall be granted and the discovery deadline shall
 6
     be extended by this order. As discussed below in this order, the discovery and dispositive motions
 7
     deadlines shall both be extended for all parties.
 8

 9          Plaintiff’s request for copies shall be denied. The Clerk does not ordinarily provide free

10   copies of case documents to parties, and Plaintiff has not shown good cause for the court to send

11   him free copies. To request copies of the documents that Plaintiff has requested, Plaintiff must

12   submit a written request to the Clerk, payment for copies, and a self-addressed envelope affixed
13   with sufficient postage.
14          The documents that Plaintiff submitted to the court, a motion for extension of time and a
15   request for copies, together are 3 pages long. The Clerk charges $.50 per page for copies of
16
     documents. See 28 U.S.C. § 1914(a). Copies of up to twenty pages may be made by the Clerk’s
17
     Office at this court upon written request and prepayment of the copy fees. The fact that the court
18
     has granted Plaintiff leave to proceed in forma pauperis does not entitle him to free copies of
19
     documents from the court. Under 28 U.S.C. § 2250, the Clerk is not required to furnish copies
20
     without cost to an indigent petitioner except by order of the judge.
21
            Plaintiff was advised in this court’s First Informational Order issued on March 30, 2017 that
22

23   “[i]f a party wants a file-stamped copy of a document returned for the party’s own benefit, a copy

24   for that purpose and a pre-addressed, pre-paid postage envelope must be included. The Court will

25   not make copies of filed documents or provide postage or envelopes for free even for parties

26   proceeding in forma pauperis.” (First Informational Order, ECF No. 3 at 3 ¶I.)

27          Plaintiff also requests the court to serve a copy of his motion for extension of time on
28   Defendants. This has already been done as a matter of course.
                                                    2
     Case 1:17-cv-00436-DAD-GSA Document 77 Filed 04/30/20 Page 3 of 4

 1
     III.   DEFENDANTS’ MOTION TO MODIFY SCHEDULING ORDER
 2
            On April 28, 2020, Defendants requested modification of the court’s Scheduling Order
 3
     issued on February 4, 2020, to extend the deadlines for discovery and for the filing of dispositive
 4
     motions.
 5
            Modification of a scheduling order requires a showing of good cause, Fed. R. Civ. P. 16(b),
 6
     and good cause requires a showing of due diligence, Johnson v. Mammoth Recreations, Inc., 975
 7
     F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking the modification of a
 8
     scheduling order must generally show that even with the exercise of due diligence, they cannot
 9
     meet the requirement of the order. Id. The court may also consider the prejudice to the party
10   opposing the modification. Id. If the party seeking to amend the scheduling order fails to show
11   due diligence the inquiry should end and the court should not grant the motion to modify. Zivkovic
12   v. Southern California Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
13          Defendants request extension of the discovery deadline from May 20, 2020 to July 20, 2020,
14   for the limited purpose of taking Plaintiff’s deposition, and extension of the dispositive motions
15   deadline from July 20, 2020 to September 20, 2020, “due to limitations caused by the COVID-19

16   pandemic.” (ECF No. 76 at 4:20 and Declaration of James Matheson at David E. Kuchinsky at 6.)

17          The court finds good cause to extend the discovery and dispositive motions deadlines in the

18   court’s Scheduling Order. Defendants have shown that even with the exercise of due diligence,

19   they cannot meet the requirements of the order. Therefore, Defendants’ motion to modify the
     Scheduling Order, filed on April 28, 2020, shall be granted. The deadlines shall be extended for
20
     all parties without limited purpose.
21
     IV.    CONCLUSION
22
            Based on the foregoing, IT IS HEREBY ORDERED that:
23
            1.      Plaintiff’s request for extension of time, filed on April 27, 2020, is GRANTED;
24
            2.      Plaintiff’s request for free copies, filed on April 27, 2020, is DENIED;
25
            3.      Defendants motion to modify the court’s Scheduling Order, filed on April 28, 2020,
26
                    is GRANTED;
27
            4.      The deadline for the completion of discovery is extended from May 20, 2020 to July
28                  20, 2020 for all parties to this action;
                                                          3
     Case 1:17-cv-00436-DAD-GSA Document 77 Filed 04/30/20 Page 4 of 4

 1
           5.    The deadline for filing and serving pretrial dispositive motions is extended from
 2               July 20, 2020 to September 20, 2020 for all parties to this action; and
 3         6.    All other provisions of the court’s February 24, 2020 Discovery and Scheduling
 4               Order remain the same.
 5
     IT IS SO ORDERED.
 6

 7      Dated:   April 30, 2020                          /s/ Gary S. Austin
                                                  UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    4
